IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NOS. WR-72,368-01 & WR-72,368-02


EX PARTE JESSIE ALVAREZ, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NUMBERS 20070D02952 & 20080D03310 
IN THE 41ST JUDICIAL DISTRICT COURT
EL PASO COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court these applications for writs of habeas
corpus.  Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded
guilty and was convicted of two instances of possession of a controlled substance and
sentenced to two years' imprisonment for each offense.  Applicant did not appeal his
convictions.
	After a review of the record, we find that Applicant's claims that challenge his
convictions are without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).

DELIVERED: August 19,2009
DO NOT PUBLISH